DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Remarks
This office action is in response to the amendment filed on 03/19/2021, the examiner acknowledge that claims 1-26.
This office action replaces the office action sent 12/15/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1802094.1 and FI20185115, filed on 02/08/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021, 06/07/2021 and 03/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,043,748 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Instant applicant broader than U.S. Patent No. 11,043,748 B2.
Instant application: 17/206,507
U.S. Patent No. 11,043,748 B2
attached to  the edge of said board.
1. An assembly for an antenna operating in a slot mode, wherein the assembly comprises: at least two printed circuit boards of an electronic device, the printed circuit boards being semi-circular in shape, a conductive body arranged at a distance from said at least one printed circuit board and defining a slot mode antenna between the conductive body and the printed circuit board, said slot mode antenna having two end connection points at which said conductive body is connected to a ground plane of said at least one circuit board, and between said connection points at the edge of one of said at least one printed circuit board at least one feed element for coupling an electromagnetic signal between said slot mode antenna and said circuit board, and at least two L-shaped slot defining members, wherein the effective width and/or length of the slot mode antenna is at least partially defined by a conductive rim structure running at least in part along the perimeter of said one printed circuit board and attached to the edge of said board.
14. An electronic wristwatch-like device comprising a housing, at least one printed circuit board inside said housing, a conductive bezel arranged at a distance from said printed circuit board as part of said housing and defining a slot between them, wherein the slot comprises an antenna operating in a slot mode having two end connecting points at which said bezel is connected to a ground plane of said at least one printed circuit board, and between said connection points at the edge of one of said at least one printed circuit board at least one feed element for coupling an electromagnetic signal between said slot mode antenna and said circuit board, and wherein said wristwatch-like device further comprises a conductive rim structure running at least in part along the perimeter of said one printed circuit board and attached to the edge of said board, with which the effective width and/or length of the slot mode antenna at least partially is defined.
14. An electronic wristwatch device comprising: a housing, at least two printed circuit boards inside said housing, the printed circuit boards being semi-circular in shape, a conductive bezel arranged at a distance from said printed circuit board as part of said housing and defining a slot between the conductive body and the printed circuit board, and at least two L-shaped slot defining members, wherein the slot comprises an antenna operating in a slot mode having two end connecting points at which said bezel is connected to a ground plane of said at least one printed circuit board, and between said connection points at the edge of one of said at least one printed circuit board at least one feed element for coupling an electromagnetic signal between said slot mode antenna and said circuit board, and wherein said wristwatch device further comprises a conductive rim structure running at least in part along the perimeter of said one printed circuit board and attached to the edge of said board, with which the effective width and/or length of the slot mode antenna at least partially is defined.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al [US 2018/0287248 A1] in view of Naka et al [US 2019/0265655 A1].
In regards to claim 1. Han discloses an assembly for an antenna (Fig. 1, 10 and Fig. 4, 32 and 30 & Paragraph [0070]) operating in a slot mode (Paragraph [0004]), wherein the assembly (Fig. 1, 10 and Fig. 4, 32 and 30 & Paragraph [0070]) comprises at least one printed circuit board (Fig. 2, 26 & Paragraph [0043]) of an electronic device (Fig. 1, 10), a conductive body (Fig. 2, 28) arranged at a distance from said at least one printed circuit board (Fig. 2, 26 & Paragraph [0043]) and defining a slot mode antenna (Paragraph [0004]) between them, said antenna (Fig. 2, 30c & Paragraph [0061]) having two end connection points (Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) at which said conductive body (Fig. 2, 28) is connected to a ground plane of said at least one circuit board (Paragraph [0057]), and between said connection points (Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) at the edge of one of said at least one printed circuit board (Fig. 2, 26 & Paragraph [0043]) at least one feed element (Fig. 6a, 48 and 52 & Paragraph [0071]) for coupling an electromagnetic signal (Paragraph [0070]) between said slot mode antenna (Paragraph [0004]) and said circuit board (Fig. 2, 26 & Paragraph [0043]), and 
Han does not specify wherein the effective width and/or length of the slot mode antenna is at least partially defined by a conductive rim structure running at least in part along the perimeter of said one printed circuit board and attached to the edge of said board.  
Naka discloses wherein the effective width and/or length of the slot mode antenna (Fig. 1, 1 & Paragraph [0152] and Fig. 2, 10a and b & Paragraph [0071]) is at least partially defined by a conductive rim structure (Fig. 2, 39 & Paragraph [0070]) running at least in part along the perimeter of said one printed circuit board (Fig. 4, 47 & Paragraph [0071]) and attached to the edge of said board (Fig. 2, 47 and Fig. 4, 47 & Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Han with wherein the effective width and/or length of the slot mode antenna is at least partially defined by a conductive rim structure running at least in part along the perimeter of said one printed circuit board and aligned against the edge of said board for purpose of protecting the circuit broad from damage as shown by Naka (Fig. 4, 47 & Paragraph [0070-71]).
In regards to claim 2. Han in view of Naka discloses The assembly according to claim 1, wherein said circuit board (Han: Fig. 2, 26 & Paragraph [0043]) is arranged in a plane parallel to and at least partly aligned with said conductive body (Han: Fig. 2, 28), and has at least along a part of its periphery a conductive layer (Nan: Paragraph [0056]) at said ground plane (Paragraph [0057]).  

In regards to claim 3. Han in view of Naka discloses The assembly according to claim 1, further comprising an element (Han: Fig. 2, 52B) having a connection point that connects said conductive body (Han: Fig. 2, 28) to a ground plane (Han: Paragraph [0057]) of said circuit board (Han: Fig. 2, 26 & Paragraph [0043]), said connection point (Han: Fig. 2 and 6a, 52b, 48b and 30b) being located at a first end of said slot forming (Han: Paragraph [0061]) said slot mode antenna (Han: Paragraph [0004]).  

In regards to claim 4. Han in view of Naka discloses The assembly according to claim 1, further comprising an element (Han: Fig. 2, 52C) having a connection point that connects said conductive body (Han: Fig. 2, 28) to a ground plane of said circuit board (Han: Fig. 2, 26 & Paragraph [0043]), said connection point (Han: Fig. 6a, 48c, 52c, 30d, 50c) being located at a second end (Han: Paragraph [0061]) of said slot forming said slot mode antenna (Han: Paragraph [0004]).  
In regards to claim 5. Han in view of Naka discloses The assembly according to claim 1, wherein 
said conductive body is a bezel (Han: Fig. 6a, 28 & Paragraph [0059]) being a part of the housing encompassing a wristwatch-like device (Han: Paragraph [0002]).

In regards to claim 6. Han in view of Naka discloses The assembly according to claim 1, 
said element (Han: Fig. 6a, 48 and 52 & Paragraph [0071]) for said first and second connection points (Han: Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) are separate and located at the first and second ends of said slot (Han: Fig. 4, 30 & Paragraph [0061]) which defines the length of the slot mode antenna (Han: Paragraph [0004]).  

In regards to claim 7. Han in view of Naka discloses the assembly according to claims 5, wherein 
said first and second connection points (Han: Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) and at least one feed element (Han: Fig. 6a, 48 and 52 & Paragraph [0071]) in said wristwatch-like device (Han: Paragraph [0002]) is positioned approximately between 3 and 9 o'clock (Naka: Paragraph [0139]), preferably between 5 and 9 o'clock (Naka: Paragraph [0139]) along the periphery of the device.  

In regards to claim 8. Han in view of Naka discloses The assembly according to claim 1, wherein 
said conductive body (Han: Fig. 2, 28) has the shape of a ring (Han: Fig. 2, 28), an ellipse, a rectangle, a square, or any other polygon.  
In regards to claim 9. Han in view of Naka discloses The assembly according to claim 1, further comprising more than two connecting points (Han: Fig. 2, 52a-c).

In regards to claim 10. Han in view of Naka discloses The assembly according to claim 9, wherein 
said circuit board (Han: Fig. 2, 26 & Paragraph [0043]) and said conductive body (Han: Fig. 2, 28) are arranged to define multiple slots (Han: Fig. 2-3, 52a-c, 30c, 30d, 48a-c) between them, each slot being defined between two connecting points (Han: Fig. 2-3, 48c and 52c) and each slot (Han: Fig. 2-3, 52a-c, 30c, 30d, 48a-c) having at least one feed element (Han: Fig. 6a, 48 and 52 & Paragraph [0071])  between said connecting points (Han: Fig. 2-3, 48c and 52c).  

In regards to claim 11. Han in view of Naka discloses The assembly according to claim 1, wherein 
said conductive rim structure (Naka: Fig. 2, 39 & Paragraph [0070]) is at least in part forming an extension of the periphery of said one printed circuit board (Naka: Fig. 4, 47 & Paragraph [0071]).  
In regards to claim 12. Han in view of Naka discloses The assembly according to claim 1, wherein at least one slot in the assembly is adapted for the reception of a GNSS (Global Navigation Satellite System) signal (Han: Paragraph [0039]).

In regards to claim 13. Han in view of Naka discloses The assembly according to claim 12, wherein said GNSS signal is selected from GPS, Glonass, Galileo and/or Beidou signals.

In regards to claim 14. Han in view of Naka discloses an electronic wristwatch-like device comprising a housing (Fig. 3, 40 and 10 & Paragraph [0044]), at least one printed circuit board (Fig. 3, 26 & Paragraph [0043]) inside said housing (Fig. 3, 40 and 10 & Paragraph [0044]), a conductive bezel (Han: Fig. 6a, 28 & Paragraph [0059]) arranged at a distance from said printed circuit board (Fig. 2, 26 & Paragraph [0043]) as part of said housing (Fig. 3, 40 and 10 & Paragraph [0044]) and defining a slot (Paragraph [0004]) between them, wherein the slot (Paragraph [0004]) comprises an antenna operating in a slot mode (Paragraph [0072]) having two end connecting points (Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) at which said bezel (Han: Fig. 6a, 28 & Paragraph [0059]) is connected to a ground plane (Paragraph [0057]) of said at least one printed circuit board (Fig. 2, 26 & Paragraph [0043]), and between said connection points (Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) at the edge of one of said at least one printed circuit board (Fig. 2, 26 & Paragraph [0043]) at least one feed element (Han: Fig. 6a, 48 and 52 & Paragraph [0071]) for coupling an electromagnetic signal (Paragraph [0070]) between said slot mode antenna (Paragraph [0004]) and said circuit board (Fig. 2, 26 & Paragraph [0043]), and 
Han does not specify wherein said wristwatch-like device further comprises a conductive rim structure running at least in part along the perimeter of said one printed circuit board and attached to the edge of said board, with which the effective width and/or length of the slot mode antenna at least partially is defined.  
Naka discloses wherein said wristwatch-like device (Fig. 1, 1 & Paragraph [0069]) further comprises a conductive rim structure (Fig. 2, 39 & Paragraph [0070]) running at least in part along the perimeter of said one printed circuit board (Fig. 4, 47 & Paragraph [0071]) and attached to the edge of said board (Fig. 2, 47 and Fig. 4, 47 & Paragraph [0071]), with which the effective width and/or length of the slot mode antenna (Fig. 1, 1 & Paragraph [0152] and Fig. 2, 10a and b & Paragraph [0071]) at least partially is defined.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Han with wherein said wristwatch-like device further comprises a conductive rim structure running at least in part along the perimeter of said one printed circuit board and aligned against the edge of said board, with which the effective width and/or length of the slot mode antenna at least partially is defined for purpose of protecting the circuit broad from damage as shown by Naka (Fig. 4, 47 & Paragraph [0070-71]).


In regards to claim 15. Han in view of Naka discloses The device according to claim 14, wherein 
said circuit board (Han: Fig. 2, 26 & Paragraph [0043]) is arranged in a plane parallel to and at least partly aligned with said conductive bezel (Han: Fig. 2, 28 & Paragraph [0043]), and has at least along a part of its periphery a conductive layer (Han: Paragraph [0056]) at said ground plane (Han: Paragraph [0057]).  
In regards to claim 16. Han in view of Naka discloses the device according to claim 14, further comprising an element (Han: Fig. 2, 52B) having a connection point that connects said conductive body (Han: Fig. 2, 28) to a ground plane (Han: Paragraph [0057]) of said circuit board (Han: Fig. 2, 26 & Paragraph [0043]), said connection point (Han: Fig. 2 and 6a, 52b, 48b and 30b) being located at a first end of said slot forming (Han: Paragraph [0061]) said slot mode antenna (Han: Paragraph [0004]).  

In regards to claim 17. Han in view of Naka discloses the device according to claim 14, further comprising an element (Han: Fig. 2, 52C) having a connection point that connects said conductive body (Han: Fig. 2, 28) to a ground plane of said circuit board (Han: Fig. 2, 26 & Paragraph [0043]), said connection point (Han: Fig. 6a, 48c, 52c, 30d, 50c) being located at a second end (Han: Paragraph [0061]) of said slot forming said slot mode antenna (Han: Paragraph [0004]).  

In regards to claim 18. Han in view of Naka discloses the device according to claim 14, wherein 
said element (Han: Fig. 6a, 48 and 52 & Paragraph [0071]) for said first and second connection points (Han: Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) are separate and located at the first and second ends of said slot (Han: Fig. 4, 30 & Paragraph [0061]) which defines the length of the slot mode antenna (Han: Paragraph [0004]).  

In regards to claim 19. Han in view of Naka discloses the device according to claim 14, wherein 
first and second connection points (Han: Fig. 2, 30c, 30d, 50a and 50c & Paragraph [0060-62]) and said at least one feed element (Han: Fig. 6a, 48 and 52 & Paragraph [0071]) are positioned approximately between 3 and 9 o'clock (Naka: Paragraph [0139]), preferably between 5 and 9 o'clock (Naka: Paragraph [0139]) along the periphery of the device.  
In regards to claim 20. Han in view of Naka discloses the device according to claim 14, wherein said conductive bezel (Han: Fig. 2, 28) has the shape of a ring (Han: Fig. 2, 28), an ellipse, a rectangle, a square, or any other polygon.  
In regards to claim 21. Han in view of Naka discloses the device according to claim 14, wherein 
slot mode antenna (Han: Paragraph [0004]) comprises more than two connecting points (Han: Fig. 2, 52a-c).  
In regards to claim 22. Han in view of Naka discloses the device according to claim 14, wherein said circuit board (Han: Fig. 2, 26 & Paragraph [0043]) and said conductive bezel (Han: Fig. 2, 28) are arranged to define multiple slots (Han: Fig. 2-3, 52a-c, 30c, 30d, 48a-c) between them, each slot being defined between two connecting points (Han: Fig. 2-3, 48c and 52c) and each slot (Han: Fig. 2-3, 52a-c, 30c, 30d, 48a-c) having at least one feed element (Han: Fig. 6a, 48 and 52 & Paragraph [0071]) between said connecting points (Han: Fig. 2-3, 48c and 52c).  
In regards to claim 23. Han in view of Naka discloses the device according to claim 14, wherein said conductive rim structure (Naka: Fig. 2, 39 & Paragraph [0070]) is at least in part forming an extension of the periphery of said one printed circuit board (Naka: Fig. 4, 47 & Paragraph [0071]).  
In regards to claim 24, Han in view of Naka discloses the device according to claim 14, wherein at least one slot in the device is adapted for the reception of a GNSS (Global Navigation Satellite System) signal (Han: Paragraph [0039]).
In regards to claim 25. Han in view of Naka discloses the device according to claim 24, wherein said GNSS signal is selected from GPS (Han: Paragraph [0039]), Glonass, Galileo and/or Beidou signals.
In regards to claim 26. Han in view of Naka discloses the assembly according to claim 1, wherein the at least one feed element (Han: Fig. 6a, 48 and 52 & Paragraph [0071]) is directly connected to the at least one circuit board (Han Fig. 6a, 26 & Paragraph [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844